DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 31 March 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2010/096702, published august 2010) in view of Brandon et al. (Antibody Interactions with Ricinus Communis Agglutinins Studied by Biolayer Interferometry, published July 2014) further in view of Wijesuriya et al. (Regeneration of immobilized antibodies on fiber optic probes, published June 1994) and Choi et al. (Label-free detection of C-reactive protein using reflectometric interference spectroscopy-based sensing system, published March 2012).
Regarding claim 1, Tan et al. teach a method of detecting an analyte, comprising the steps of: 
(a) obtaining a probe having an antibody against the analyte immobilized on the tip (capture molecule immobilized on the tip, page 16, line 29; capture molecule may be an anti-species antibody that binds to an analyte on the tip, pg. 14, line 31), wherein the diameter of the tip surface is less than or equal to 5 mm (probe is glass rod with 1mm diameter, page 15, lines 19-20);

(c) dipping the probe tip into a sample vessel containing a liquid sample having the analyte (human IgG in PBS, page 16, line 32 – page 17, line 1) for a second period of time (about 130 seconds, Step 4, Fig. 14) to determine a second interferometry pattern of the immunocomplex formed at the tip (Step 4, Fig. 14);
(d) determining the analyte concentration in the sample (pg. 16, lines 14-24) by measuring an interferometry phase shift (change in interference pattern) which represents a reduction or increase of the thin film thickness of the probe’s sensing surface by the association or dissociation of molecules and quantitating the phase shift against a calibration curve (antibody carried on the tip can be used to construct a calibration curve for the analyte using a set of analyte standards to determine the concentration of the analyte in unknown solutions, page 15, lines 9-12); and
(e) dipping the probe tip in an acidic solution having pH about 1.0-4.0 to elute the immunocomplex from the probe tip (disassociate complex in sodium acetate solution at pH 4, page 17, lines 3-4).
While Tan et al. teach (e) dipping the probe tip in an acidic solution having pH about 1.0-4.0 to elute the immunocomplex from the probe tip (disassociate complex in sodium acetate solution at pH 4, page 17, lines 3-4), it is not for the purpose of reusing the probe tip to detect analytes in multiple samples. Tan et al. fail to teach (f) repeating 
Brandon et al. teach dipping the probe tip (amine-reactive tips of ForteBio AR2G biosensors (page 1749, last paragraph) in an acidic solution having pH about 1.0-4.0 to elute the immunocomplex from the probe tip (regeneration of sensors following binding in glycine-HCl buffer, pH 1.7, page 1749, paragraph 5). Brandon et al. further teach repeating procedure cycles multiple times (sensors were used up to nine cycles, page 1749, paragraph 5; Table 1, #8), in order to elute an immunocomplex from a probe tip (pg. 1749, par. 5)
Wijesuriya et al. teach regeneration of fiber optic probes coated with antibodies (rab anti-gIgG or mouse anti-TNB IgG) that are exposed to antigen (TRITC-gIgG or TRC-TNB) using acidic solution (page 587, Regeneration Experiments), in order to provide reusability of regenerated probes (page 591, paragraph 4).
Choi et al. teach using reflectometric interference spectroscopy on a continuous flow biosensor to detect antibody–antigen interactions (abstract). Choi teaches the analyte is C-reactive protein (CRP) and the antibody is a mouse anti-human CRP monoclonal antibody (page 65, section 2.1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tan et al., to include the steps eluting the immunocomplex from the probe tip in order to repeat the steps (b)-(e) with a second liquid sample in a second sample vessel in a second cycle, whereby the analyte in multiple liquid samples is detected as taught by Brandon et al., in order to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody immobilized to the probe tip in the method of Tan et al. in view of Brandon et al. further in view of Wijesurya et al., a mouse anti-human CRP monoclonal antibody as the antibody and CRP as the analyte because Tan et al. is generic with respect to the type of antibody that can be immobilized on the tip of the probe and one would be motivated to use the appropriate antibody for the detection of the desired analyte. One would have also been motivated to do so to determine CRP concentrations as CRP is a known marker for infection and inflammatory processes in human blood serum and is the only marker of inflammation that independently predicts the risk of a heart attack (Choi, page 64, Introduction, paragraph 3). 
One would have had a reasonable expectation of success of combining the methods of Tan and Brandon as both are drawn to measuring analyte reactions with capture molecules on a biolayer interferometer.  Tan and Choi are similarly drawn to interferometric measurement to detect binding of an antibody to a target analyte.

Regarding claim 2, modified Tan teaches the method of claim 1.
Tan et al. do not teach the calibration curve in step (d) are the same for all cycles of quantitation.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the same calibration curve for all cycles of quantitation of Wijesuriya with the method of modified Tan, in order to provide the reuse of antibody coated fibers that are feasible for measurements once regenerated (page 591, paragraph 4). Reusability of the probes increases the economic feasibility of using simple, fast systems for analysis (page 591, paragraph 5).

Regarding claim 4, modified Tan teaches the method of claim 1.
Tan et al. do not teach the acidic solution in step (e) has a pH of 1.5-2.5.
Brandon et al. teach the acidic solution used to regenerate the probes has a pH of 1.7 (page 1749, paragraph 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the acidic solution of Brandon in the method of Tan to elute the immunocomplex from the probe tip. One would have been motivated to do so because a pH greater than 1.7 results in loss of response of the probe, likely due to the failure of complete desorption of bound analyte from the antibody on the probe tip (Brandon, Results and Discussion, first paragraph).

Regarding claim 6, modified Tan et al. teach the method of claim 1.
Tan et al. fail to teach the probe tip is exposed to a pulse treatment of 2-5 cycles of the acidic solution treatment followed by neutralization in the read vessel for 10-20 seconds.
Brandon et al. teach the probe tip is exposed to a pulse treatment of 2-5 cycles of the acidic solution treatment followed by neutralization in the read vessel for 10-20 seconds (regeneration of sensors following binding utilized a series of three 10s immersions in glycine-HCl buffer pH 1.7 alternating with PBS, page 1749, paragraph 5). As shown in Table 1, regeneration occurs at #3 followed by baseline at #4 before association or binding.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the pulse treatment of Brandon to elute the immunocomplex of Tan. One would have been motivated to do so to have optimal regeneration condition for the reuse of the probes (Brandon, Results and Discussion, first paragraph).
Regarding claim 7, modified Tan teaches the method of claim 1.
Tan et al. do not teach steps (b)-(e) are repeated 3-20 times.
Brandon et al. teach repeating the procedure cycles up to 9 times (page 1749, paragraph 5).
.

Claims 8-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2010/096702, published august 2010) in view of Mechaly et al. (A biolayer interferometry-based assay for rapid and highly sensitive detection of biowarfare agents, published April 2016) further in view of Brandon et al. (Antibody Interactions with Ricinus Communis Agglutinins Studied by Biolayer Interferometry, published July 2014), Wijesuriya et al. (Regeneration of immobilized antibodies on fiber optic probes, published June 1994) and Choi et al. (Label-free detection of C-reactive protein using reflectometric interference spectroscopy-based sensing system, published March 2012), .
Regarding claim 8, Tan et al. a method of detecting an analyte, comprising the steps of: 
(a) obtaining a probe having an antibody against the analyte immobilized on the tip (capture molecule immobilized on the tip, page 16, line 29; capture molecule may be an anti-species antibody that binds to an analyte on the tip, pg. 14, line 31), wherein the diameter of the tip surface is less than or equal to 5 mm (probe is glass rod with 1mm diameter, page 15, lines 19-20);

(c) dipping the probe tip into a sample vessel containing a liquid sample having the analyte (human IgG in PBS, page 16, line 32 – page 17, line 1) for a second period of time (about 130 seconds, Step 4, Fig. 14) to determine a second interferometry pattern of the immunocomplex formed at the tip (Step 4, Fig. 14);
(d) determining the analyte concentration in the sample (pg. 16, lines 14-24) by measuring an interferometry phase shift (change in interference pattern) which represents a reduction or increase of the thin film thickness of the probe’s sensing surface by the association or dissociation of molecules and quantitating the phase shift against a calibration curve (antibody carried on the tip can be used to construct a calibration curve for the analyte using a set of analyte standards to determine the concentration of the analyte in unknown solutions, page 15, lines 9-12); and
(e) dipping the probe tip in an acidic solution having pH about 1.0-4.0 to elute the immunocomplex from the probe tip (disassociate complex in sodium acetate solution at pH 4, page 17, lines 3-4).
Tan fails to teach (d) dipping the probe in a baseline vessel comprising a second antibody having pH of 6.0-8.5 for a first period of time to determine a baseline interferometry pattern of the probe tip, (e) dipping the probe in a reagent vessel comprising a second antibody having pH of 6.0-8.5 for a second period of time to 
Mechaly et al. teach dipping the probe in a baseline vessel comprising an aqueous solution having pH of 6.0-8.5 (PBS buffer pH 7.4 used for washing the sensors) for a first period of time to determine a baseline interferometry pattern of the probe tip. Mechaly teaches that biolayer interferometry enables real-time detection of analyte binding to the sensors and outlines an assay in Fig. 1. In step 2 of Fig. 1, the probe is washed for 1 minute following antigen binding to the antibody on the probe tip (page 23, Results and Discussion, first paragraph). Because the detection of the analyte is occurring in real time, the baseline interferometry pattern of the probe tip can be determined at this step. Mechaly further teaches dipping the probe in a reagent vessel comprising a second antibody (sensor submerged in well containing AP-labeled antibody) having pH of 6.0-8.5 (PBS buffer pH 7.4 used for antibody dilution, Materials and Methods, second paragraph) to determine a second interferometry pattern of the immunocomplex formed at the probe tip. The second antibodies are labeled with AP to induce a more significant wavelength interference (page 23, Results and Discussion, first paragraph).

Wijesuriya et al. teach regeneration of fibre optic probes coated with antibodies (rab anti-gIgG or mouse anti-TNB IgG) that are exposed to antigen (TRITC-gIgG or TRC-TNB) using acidic solution (page 587, Regeneration Experiments). Wijesuriya further teaches the reusability of regenerated probes (page 591, paragraph 4).
Choi et al. teach using reflectometric interference spectroscopy on a continuous flow biosensor to detect antibody–antigen interactions (abstract). Choi teaches the analyte is C-reactive protein (CRP) and the antibody is a mouse anti-human CRP monoclonal antibody (page 65, section 2.1)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the method of Tan et al., dipping the probe in a baseline vessel and dipping the probe in a reagent vessel comprising a second antibody as taught by Mechaly et al., in order induce a more significant wavelength interference and enhance the signal of the interference shift (page 23, Results and Discussion, first paragraph).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tan et al. in view of Mechaly et al., steps of eluting the immunocomplex from the probe tip in order to repeat the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use as the antibody in the method of Tan et al. in view of Mechaly et al. further in view of Brandon et al. and Wajesurya et al., a mouse anti-human CRP monoclonal antibody as the antibody and CRP as the analyte because Tan et al. is generic with respect to the type of antibody that can be immobilized on the tip of the probe and one would be motivated to use the appropriate antibody for the detection of the desired analyte. One would have also been motivated to do so to determine CRP concentrations as CRP is a known marker for infection and inflammatory processes in human blood serum and is the only marker of inflammation that independently predicts the risk of a heart attack (page 64, Introduction, paragraph 3).
One would have had a reasonable expectation of success of combining the methods of Tan, Mechaly and Brandon as both are drawn to measuring analyte reactions with capture molecules on a biolayer interferometer.  Tan and Choi are similarly drawn to interferometric measurement to detect binding of an antibody to a target analyte.


Tan does not teach the calibration curve in step (f) are the same for all cycles of quantitation.
Wijesuriya et al. teach that using a probe that can be regenerated, analysis of unknown samples can be performed by measuring the concentrations of one or two known samples, washing with solvent to regenerate the probes, testing the sample or samples, and comparing the known and unknown values to a calibration curve, the calibration curve being the same for all samples (page 591, paragraph 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the same calibration curve for all cycles of quantitation of Wijesuriya with the method of modified Tan, in order to provide the reuse of antibody coated fibers that are feasible for measurements once regenerated (page 591, paragraph 4). Reusability of the probes increases the economic feasibility of using simple, fast systems for analysis (page 591, paragraph 5).
Regarding claim 11, modified Tan teaches the method of claim 8.
Tan et al. do not teach the acidic solution in step (g) has a pH of 1.5-2.5.
Brandon et al. teach the acidic solution used to regenerate the probes has a pH of 1.7 (page 1749, paragraph 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the acidic solution of Brandon et al. in the method of Tan et al. to elute the immunocomplex from the probe tip. One would have been motivated to do so because a pH greater than 1.7 results in loss of response of 
Regarding claim 12, Tan et al. teach the probe tip is exposed to acidic solution one time for 10 second to 2 minutes (to dissociate IgG/Protein A complex probes were transferred to sodium acetate solution at pH 4 for about 75 seconds, page 17 first paragraph). 
Regarding claim 13, modified Tan teaches the method of claim 8.
Tan et al. do not teach the probe tip is exposed to a pulse treatment of 2-5 cycles of the acidic solution treatment followed by neutralization in the read vessel for 10-20 seconds.
Brandon et al. teach the probe tip is exposed to a pulse treatment of 2-5 cycles of the acidic solution treatment followed by neutralization in the read vessel for 10-20 seconds (regeneration of sensors following binding utilized a series of three 10s immersions in glycine-HCl buffer pH 1.7 alternating with PBS, page 1749, paragraph 5). As shown in Table 1, regeneration occurs at #3 followed by baseline at #4 before association or binding.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the pulse treatment of Brandon et al. to elute the immunocomplex of Tan et al. One would have been motivated to do so to have optimal regeneration condition for the reuse of the probes (Brandon, Results and Discussion, first paragraph).
Regarding claim 14, modified Tan teaches the method of claim 8.
Tan does not teach steps (b)-(g) are repeated 3-20 times.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tan et al. to include the repeating of procedure cycles of Brandon et al. One would have been motivated to do so in order to increase the efficacy of screening and to facilitate automation (Brandon, Introduction, last paragraph).

Response to Arguments
Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Tan discloses a probe coated with an antibody, but does not disclose coating the probe with the claimed antibody and does not disclose dipping the probe tip in an acidic solution having pH from 1.0-4.0 to regenerate the probe.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Tan is not relied upon for teaching these limitations.
Applicant argues that while Brandon teaches regeneration of sensors, but fail to teach the claimed antibody mouse anti-human CRP monoclonal antibody CRP 30.  Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record because Brandon is not relied upon for teaching the mouse anti-human CRP monoclonal antibody CRP 30.
Regarding Wijesuriya, Applicant argues that Wijesuriya does not teach an antibody that can provide a constant signal after 5 cycles of acid elution.  Applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Choi, Applicant argues that the mouse anti-human CRP monoclonal antibody CRP 30 coats a solid surface.  Applicant’s argument is not persuasive because the rejection does not rely on Choi for teaching this limitation and instead relies on Tan for teaching an immobilized antibody.
Regarding Mechaly, Applicant argues that Mechaly does not disclose dipping the probe tip in an acidic solution having a pH of about 1.0-4.0 to regenerate the probe.  Applicant’s argument is not persuasive to overcome the rejection of record because the rejection does not rely on Mechaly for teaching this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that a probe coated with a CRP30 antibody has unexpected results due to the acid regeneration survival of CRP30.  Applicant points to Fig. 6A and 6B of the instant specification to compare the regeneration of two different anti-CRP antibodies, CRP30 and C7.  Applicant argues that regeneration of a probe coated with CRP30 survives an acid regeneration and yields consistent signals for 10 cycles, which 
	Applicant’s argument has been considered, but is not sufficient to show unexpected results and therefore does not overcome the obviousness rejections of record.  
Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Moreover, it has been long held that “even though applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges ‘produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Huang, 100 F.3d 135, 139 (Fed. Cir. 1996) (quoting In re Aller, 220 F.2d 454, 456 (1955), and citing In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990)).  

The evidence presented in the form of Fig. 6A and 6B of the instant figures is insufficient as it is not commensurate in scope with the claims. Applicant has merely provided a comparison of the regeneration properties of two different CRP antibodies.  Applicant has not provided a nexus between CRP30 and C7, such as CRP30 being a known and accepted surrogate for C7 and no criticality for CRP30 has been established.
The arguments are insufficient to demonstrate unexpected results because the property or result must actually be unexpected. In re Skoll, 187 USPQ 481, 484; In re Coleman, 205 USPQ 1172.  In this case, Applicant has not persuasively demonstrated that CRP30 has unexpected or surprising properties given the teachings of Murata et al. (Microchim Acta, 2015, pgs. 307-313). Murata et al. teach a method of detecting an analyte of CRP comprising obtaining a reflectometric interference spectroscopy based immunosensor having an antibody sensitive layer that is an anti-CRP monoclonal antibody (Fig. 1, pg. 308, left column, 2nd paragraph-right column, 1st paragraph; pg. nd paragraph), measuring an interferometry phase shift (pg. 312, right column, 3rd paragraph), regenerating the immunosensor with an acidic solution of HCl to elute immunocomplex from the immunosensor (pg. 312, right column, 2nd paragraph) and repeating the contact with a CRP sample (Fig. 7, pg. 312, right column, 2nd paragraph).  Murata et al. further teach that the baseline level is not decreased during regeneration and Fig. 7 illustrates the regeneration for at least 7 cycles.  Applicant’s argument regarding the unexpected success of CRP30 antibody to survive acid regeneration is not persuasive because Murata demonstrates that anti-CRP monoclonal antibodies immobilized to an interferometric immunosensor survive acid regeneration without any significant drop in baseline.  The claimed CRP30 monoclonal antibody is within the genus of anti-CRP monoclonal antibodies taught by Murata.  Therefore it is not unexpected that the claimed CRP30 monoclonal antibodies survive multiple acid regeneration cycles without a significant drop in wavelength phase shift. 
		Initially, it is noted that any further evidence regarding unexpected results that is not present in the specification must been supplied in Declaration or Affidavit Form in order to fully evaluate the weight of such statements made therein as to their probative value. The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001. See MPEP 716.02(g). 
	The arguments of counsel cannot take the place of factually supported objective evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate 
Applicant has not substantiated, through appropriate documentary evidence, that mouse anti-human CRP monoclonal antibody CRP30 would have been unexpected by the ordinary artisan. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE BROWN/Primary Examiner, Art Unit 1641